                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )      No. 15-03419-CV-S-BP
                                                    )
TIMOTHY O’LAUGHLIN,                                 )
                                                    )
               Defendant.                           )

                                            ORDER

       Before the Court are three pro se Motions filed by Defendant and received by the Court on

November 6, 2020. In the first motion, Defendant requests his “release from civil commitment”

and to “initiate motion 18 USCS 4247(h) discharge asap.” (Doc. 67.) In the second motion, he

writes, “Please initiate an order for release from civil commitment 18 USCS § 4247(h) discharge

immediately and/or speedier release.” (Doc. 68.) In the third motion, Defendant similarly writes,

“Initiate a court order for a release from civil commitment 18 USCS 4247(h) discharge.” (Doc.

69.) This matter has been referred to the undersigned for processing and handling. Upon review,

the motions will be denied without prejudice as unauthorized by law.

       Defendant is currently confined at the Federal Medical Center in Rochester, Minnesota

pursuant to a civil commitment under 18 U.S.C. § 4246. On appeal, the Eighth Circuit affirmed

the commitment, finding it factually supported. See United States v. O’Laughlin, 695 F. App’x

172 (8th Cir. 2017). As a result, Defendant may not personally file a motion for a hearing to

determine whether he should be discharged. United States v. O’Laughlin, 934 F.3d 840, 841 (8th

Cir. 2019) (Section 4247(h) requires that “motions for release from civil commitment be filed by

an attorney or legal guardian for the committed person”), cert. denied, 140 S.Ct. 2535 (Mar. 23,




            Case 6:15-cv-03419-BP Document 70 Filed 11/10/20 Page 1 of 2
2020). Furthermore, the Federal Public Defender has been appointed to represent Defendant in

this matter. Thus, Defendant has counsel, who may file a motion requesting a discharge hearing,

if appropriate.

       Accordingly, Defendant’s pro se Motions (docs. 67, 68, 69) seeking discharge under 18

U.S.C. § 4247(h) are DENIED without prejudice as unauthorized by law. The Clerk’s Office is

directed to send a copy of this Order to Defendant via regular mail.

       IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE: November 10, 2020




                                                2

           Case 6:15-cv-03419-BP Document 70 Filed 11/10/20 Page 2 of 2
